Citation Nr: 1819808	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  11-18 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio


THE ISSUES

Entitlement to service connection for a penis-related disability, to include as secondary to service-connected PTSD and PTSD-related treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel




INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970 and from December 1970 to December 1973.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a July 2010 rating decision, by the Cleveland, Ohio, Regional Office (RO), which denied the claim of entitlement to service connection for impotence.  The Veteran perfected a timely appeal of that decision.  

In his substantive appeal (VA Form 9), received in July 2011, the Veteran requested a hearing before a Veterans Law Judge in Washington, D.C.  On June 15, 2012, the Veteran contacted the National Call Center and withdrew his request for a hearing.  

In June 2017, the Board remanded the case to the RO for evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in December 2017.  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Thus, although the RO has adjudicated the Veteran's claim as entitlement to service connection for impotence, given that the Veteran's service treatment records note varicocele and enuresis (July 1967 Service Treatment Record), the Veteran's post-service treatment records note the Veteran's complaints of penis discharge and also note "impotence of organic origin" (September 2016 VA medical records; February 2009 VA medical record), the Notice of Disagreement characterizes the condition as "a chronic urinary condition manifested by irregular urinary discharge and impotence" (September 2010 Notice of Disagreement), and the Veteran himself characterized his disability as a "penis condition" (April 2010 Statement in Support of Claim), the Board has rephrased the issue as entitlement to service connection for a penis-related disability, to include as secondary to service-connected PTSD and its treatment.  

FINDINGS OF FACT

1.  The Veteran failed without good cause to report for a scheduled VA examination in August 2017.  

2.  The Veteran's penis related disability is not presumed to be caused by exposure to Agent Orange in service, nor is it shown to be causally or etiologically related to any disease, injury, or incident in service, or was caused or aggravated by medication for his service-connected PTSD.  


CONCLUSION OF LAW

The criteria for service connection for a penis related disability, including on a secondary basis, have not all been met.  38 U.S.C. §§ 1110, 1112, 1113, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran maintains that his penis related disability developed as a result of military service.  The Veteran indicates that he did not have any problems with penile drippage prior to his enlistment into the military.  The Veteran asserts that, after being on active duty and being stationed in Vietnam for 1 year, he apparently contracted an illness that caused his penis to drip.  The Veteran contends the penis condition started while he was serving in Vietnam and the medical group did not treat the condition, as a result it worsened when he served in Germany.  The Veteran indicated that he was diagnosed with a penis related condition in 1969 while in service, and he continues to experience similar problems to this day.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disability.  See 38 C.F.R. § 3.310 (a) (2017).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or aggravated by, a service-connected disease or injury.  

If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for certain specific diseases.  38 C.F.R. § 3.309 (e).  In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service, a veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309 (e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C. § 1116 (2012); 38 C.F.R. §§ 3.307 (a)(6), 3.309(e); McCartt v. West, 12 Vet. App. 164, 166 (1999).  

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence, which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. at 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  

After careful review of the record, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a penis-related disability, including impotence, that is related to service to include as secondary to PTSD; and as due to exposure to herbicides, particularly Agent Orange.  

First of all, the Veteran asserts that his penis related disability was caused by exposure to AO/herbicides while serving in Vietnam.  In this regard, the Veteran's DD Form 214 does support that he served in Vietnam from December 1967 to December 1968; therefore, exposure to Agent Orange/herbicides is presumed.  However, VA has determined that there is no positive association between exposure to herbicides, including AO, and any penis related conditions including erectile dysfunction, and the Veteran has not provided any medical research or any other competent evidence to support a finding that the Veteran's penis related disability was caused by exposure to AO/herbicides while in Vietnam.  38 C.F.R. §§ 3.307, 3.309.  

When a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, his claim must still be reviewed to determine whether service connection can be granted on another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  As such, the Board will adjudicate the claim on a theory of direct entitlement to service connection.  

A review of the record reflects that the Veteran currently suffers from a chronic penis condition, namely impotency, initially diagnosed in January 2009.  Significantly, post service treatment records dated from February 1987 through September 2016 show that the Veteran received clinical attention for complaints of penis discharge.  In January 2009, the Veteran was diagnosed with impotence of organic origin.  When seen in May 2009, the Veteran was diagnosed with penile discharge for the past 10 years.  The Veteran was seen for an Agent Orange examination in July 2010.  At that time, it was noted that he was fixated on his penile complaints.  He had an upcoming urology evaluation.  It was also noted that he had had multiple antibiotics without change.  It was further noted that all STD testing and urine cultures were negative.  He did not have any problems with urgency, frequency, dysuria or nocturia.  No pertinent diagnosis was noted.  During a clinical visit in May 2014, the Veteran maintained that he felt that his penile drainage problem started during active duty in Vietnam and is convinced that it is related to Agent Orange exposure.  The diagnosis was dysuria/urethral discharge.  

In light of the foregoing, the Board finds that the first criterion for establishing service connection has been met.  The question, then, is whether this condition arose in or is related to military service.  

Regarding the second element of service connection, the service treatment records (STRs) show that the Veteran was seen in July 1967 with complaints of enuresis for approximately one year; the impression was enuresis.  The Veteran was referred to the urology clinic for evaluation.  He was seen in the urology clinic in August 1967; at that time, the Veteran reported a history of enuresis for many years and he indicated that he had three operations and the last one being at age 14.  The impression was normal GU system.  The June 1970 and December 1973 separation examinations were negative for any complaints or findings of a disability involving the penis; clinical evaluation of the genitourinary system was normal.  The STRs do not reflect any complaints or findings of impotence during service.  

Therefore, while the STRs show that the Veteran was seen for evaluation of enuresis; it was not associated with a genitourinary disorder.  These records do not establish the presence of a chronic disability involving the penis in service.  The STRs do not show a diagnosis of chronic penis disability, including impotence.  The Board finds the STRs more probative than the Veteran's account as to whether he contracted a penis related condition while in service.  

Moreover, the record does not include any evidence of a relationship between any current chronic penis related disability, including impotence or dysuria/urethral discharge, and the Veteran's active service.  See Holton, 557 F.3d at 1366; 38 C.F.R. § 3.303 (a), (d).  In the absence of competent and probative evidence linking the Veteran's current penis related disability to his period of military service, including his exposure to Agent Orange, service connection is not warranted on a direct basis and the claim must be denied.  See 38 C.F.R. § 3.303.  

With respect to service connection on a secondary basis, the evidence fails to show that the Veteran's penis related disability, to include impotence and dysuria/urethral discharge, was either caused by or aggravated by his service-connected PTSD or PTSD-related treatment.  

Service connection for a penis related disability, to include impotence and dysuria/urethral discharge, is also not warranted on a secondary basis.  To the extent the Veteran attributes his current penis related disability to his service-connected PTSD and medications taken for his PTSD, the Board again notes that as a lay person without the appropriate medical training and expertise, he simply is not competent to provide a probative opinion that his penis related disability was caused by or aggravated by his PTSD because such an opinion involves addressing a complex medical question.  See Layno, 6 Vet. App. at 469.  Moreover, on the occasion of a DBQ examination in April 2016, it noted that the Veteran was diagnosed with erectile dysfunction (ED) in January 2009.  The examiner noted that the Veteran has a current diagnosis of PTSD and is claiming that his medications for PTSD have resulted in ED.  The examiner also noted that the Veteran was placed on Vardenafil for ED in January 2009; at the time he was placed on Vardenafil, he was not on any medication for PTSD.  Therefore, the examiner concluded that the Veteran's ED is not due medications used for PTSD, as treatment for ED preceded treatment for PTSD.  The examiner stated that the erectile dysfunction is not as likely as not attributable to treatment for PTSD.  

As noted above, the Board remanded the case in June 2017 for additional development which included affording the Veteran an additional VA examination and to provide an opinion as to whether it is at least as likely as not that the Veteran's erectile dysfunction was aggravated by the Veteran's service-connected PTSD and PTSD-related treatment.  The record indicates that the Veteran failed to report for the examination.  And, in a statement dated in August 2017, the examiner indicated that he did not wish to reschedule the examination.  Under 38 C.F.R. § 3.655 (2017), when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  

Although the April 2016 examiner provided a detailed opinion as to causation on a secondary basis, he did not provide an opinion as to whether the Veteran's PTSD or PTSD-related medications permanently aggravated his penis related disability, namely erectile dysfunction.  Again, the Veteran's failure to cooperate with the requested August 2017 VA examination served to deprive the Board of critical, clarifying medical evidence which might have helped support his claim.  Therefore, as it stands, the record does not contain an adequate medical opinion as to whether the Veteran's penis related disability, specifically erectile dysfunction, was permanently aggravated by his service-connected PTSD or PTSD-related treatment.  

Moreover, the record does not contain an adequate medical opinion as to whether the Veteran's penis related disability was caused or permanently aggravated by his service-connected PTSD.  The Board notes that in a rating decision dated in May 2012, the RO granted entitlement to service connection for PTSD.  However, this evidence did not specifically relate the Veteran's penis related disability, including impotence, to his service-connected PTSD.  Moreover, the April 2016 DBQ examiner found concluded that the Veteran's ED is not due medications used for PTSD, as treatment for ED preceded treatment for PTSD.  The examiner stated that the erectile dysfunction is not as likely as not attributable to treatment for PTSD.  Again, the Veteran's failure to cooperate with the requested VA examination in August 2017 served to deprive the Board of critical, clarifying medical evidence which might have helped support his claim.  As such, no medical professional has ever related a penis related disability to the Veteran's service-connected PTSD or PTSD-related treatment.  In the absence of competent and probative evidence that the Veteran's penis related disability was either caused by or aggravated by his service-connected PTSD or PTSD-related treatment, service connection is not warranted on a secondary basis and the claim must be denied.  See 38 C.F.R. § 3.310.  

In summary, the weight of the evidence is against a finding that the Veteran's penis related disability is etiologically related to a disease, injury, or event in service, to include exposure to herbicides therein, or as secondary to the Veteran's service-connected PTSD or PTSD-related treatment.  As the preponderance of the evidence is against the claim of service connection, there is no reasonable doubt to be resolved in this case.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a penis related disability, to include as secondary to PTSD and PTSD-related treatment, is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


